 

 

SILVERMANACAMPORA LLP
Attorneys for the Debtor

100 Jericho Quadrangle-Suite 300
Jericho, New York 11753
Anthony C. Acampora

Brian Powers

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re:
Chapter 7
SCOTT WIENER, Case No.: 18-13042 (JLG)
Debtor.

 

x

DECLARATION OF ANTHONY C. ACAMPORA IN
SUPPORT OF MOTION TO WITHDRAW AS COUNSEL TO THE DEBTOR

ANTHONY C. ACAMPORA, pursuant to 28 U.S.C. § 1746, declares under penalty of perjury:

1. | am a member of the firm of SilvermanAcampora LLP (“SilvermanAcampora’),
with offices located at 100 Jericho Quadrangle, Suite 300, Jericho, New York 11753. | am duly
admitted to practice law before this Court and the courts of the State of New York.

2. | submit this declaration (the “Declaration’) in support of the motion (the
“Motion”)' of SilvermanAcampora for an order authorizing SilvermanAcampora to withdraw as
counsel of record for Scott Wiener, the above-referenced chapter 7 debtor (the “Debtor’) in his
chapter 7 bankruptcy proceeding.

3. On October 5, 2018 (the “Petition Date”), the Debtor filed a voluntary petition for
relief under chapter 7 of the Bankruptcy Code, in the United States Bankruptcy Court for the
Southern District of New York (the “Court”).

4. As counsel to the Debtor, to date SilvermanAcampora has ensured that all
required documents have been filed in the Debtor's case and that the Debtor has timely
complied with requests from the Debtor’s chapter 7 trustee. Additionally, SilvermanAcampora

represented the Debtor at his initial Section 341(a) meeting of creditors.

 

' Capitalized terms used but not otherwise defined herein shall have the same meanings given to them in the Motion.

BPOWERS/2267303. 1/067700

 
 

 

5. On February 27, 2019, the Debtor informed me that he no longer wishes for

SilvermanAcampora to represent him in his chapter 7 case.

Dated: Jericho, New York
February 27, 2019

SILVERMANACAMPORA LLP
Attorneys for the Debtor

By: s/ Anthony C. Acampora
Anthony C. Acampora
Member of the Firm
100 Jericho Quadrangle, Suite 300
Jericho, New York 11753
(516) 479-6300

BPOWERS/2267303. 1/067700

 
